Opinion filed April 22, 2010




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-10-00084-CR
                                          __________

                         SANDRA GAY RUSHTON, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 42nd District Court

                                       Taylor County, Texas

                                   Trial Court Cause No. 23611-A


                               MEMORANDUM              OPINION

       Sandra Gay Rushton has filed in this court a motion to dismiss her appeal. The motion is
signed by both appellant and her counsel. The motion is granted, and the appeal is dismissed.


                                                     PER CURIAM
April 22, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.